Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 6, 9-11, 14, 16-17, 36-37, and 39-40 are pending and under examination. Claims 3-5. 7-8, 12-13, 15, 18--35 are canceled by Applicant. 
The amendment and Applicant’s remark filed on 09/12/2022 in response to the office Action of 04/28/2022 are acknowledged. 

					Action Summary
Claims 1, 2, 11, 14, 16-17, 36-37, and 39-40 rejected under 35 U.S.C. 103 as being un-patentable over D’Agostino et al. (WO2012/154837 A2) cited as “D’Agostino-1” in view of D’Agostino et al. (WO2014/153416A1) cited as “D’Agostino-2”,  Zhao et al. BMC Neurosci. 2006; 7: 29 are maintained.
Claims 6, 9 and 10 rejected under 35 U.S.C. 103 as being un-patentable over D’Agostino et al. (WO2012/154837 A2) cited as “D’Agostino-1” in view of D’Agostino et al. (WO2014/153416A1) cited as “D’Agostino-2”,  Zhao et al. BMC Neurosci. 2006; 7: 29. Claims 1, as applied to claims 1, 2, 11, 14, 16-17, 36-37, and 39-40 in further view of Kesi et al., Nutr Metab (Lond). February 04, 2016; 13: 9 are maintained. 
Claims 1, 2, 11, 14, 16-17, 36-37, and 39-40 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,842,767 B2 in view of D’Agostino et al. (WO2012/154837 A2) cited as “D’Agostino-1” in view of D’Agostino et al. (WO2014/153416A1) cited as “D’Agostino-2”, and Zhao et al. BMC Neurosci. 2006; 7: 29 are maintained..
Claims 1, 2, 11, 14, 16-17, 36-37, and 39-40 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-15 of U.S. Patent No. 9,795,580 and claims 1-18 of U.S. Patent No. 9,364,456 in view of D’Agostino et al. (WO2012/154837 A2) cited as “D’Agostino-1” in view of D’Agostino et al. (WO2014/153416A1) cited as “D’Agostino-2”, and Zhao et al. BMC Neurosci. 2006; 7: 29 are maintained. 

			
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 11, 14, 16-17, 36-37, and 39-40 remain rejected under 35 U.S.C. 103 as being un-patentable over D’Agostino et al. (WO2012/154837 A2) cited as “D’Agostino-1” in view of D’Agostino et al. (WO2014/153416A1) cited as “D’Agostino-2”,  Zhao et al. BMC Neurosci. 2006; 7: 29.
D’Agostino-1 teaches a method of protecting against central nervous system oxygen toxicity (CNS-OT) comprising inducing ketosis in a subject by administering a therapeutically effective dose of a ketone ester at a predetermined time period whereby administration of the ketone ester elevates blood ketone levels and maintains the elevated level for several hours. 
wherein the ketone ester is a R, S-1 ,3-butanediol acetoacetate ester, see claims 15, wherein predetermined time is at least 30 minutes prior to potential hyperbaric oxygen (HBO2) exposure, see claim 19. The teaching of administration at least 30 minutes prior to potential hyperbaric oxygen meets the limitation of healthy subject. Moreover, the subject of D’Agostino-1 is considered a subject not on a ketogenic diet (non-ketogenic diet). R, S-1 ,3-butanediol acetoacetate ester is the claimed elected compound. D’Agostino-1 teaches the ketone ester increases in the blood, see Table 1. The subject taught by D’Agostino-1 is a subject that does not have a traumatic condition.  Moreover, D’Agostino-1 teaches the ketone ester is selected from the group consisting of R, S-1 ,3-butanediol acetoacetate monoester; R, S-1 ,3-butanediol acetoacetate diester; and combinations thereof., see claim 19. The combination of both R, S-1 ,3-butanediol acetoacetate monoester; R, S-1 ,3-butanediol acetoacetate diester reads on claim 2. D’Agostino-1 additionally teaches that therapeutic ketone ester enhanced cognitive performance and physical performance, see Page 13, Fig. 10. The subject of the prior art is an adult, see Material and surgical procedures section. D’Agostino-1 teaches the data suggests that the anticonvulsant benefits of fasting and the KD are conferred with KE, even in rats eating a standard (carbohydrate-containing) diet ad libitum, see page 28, lines 1-9. D’Agostino-1 teaches a suitable single dose size is a dose that is capable of preventing or alleviating (reducing or eliminating) a symptom in a patient when administered one or more times over a suitable time period, see page 11, lines 20-22.
D’Agostino-1 does not teaches a ketone salt comprising β-hydroxybutyreate mineral salt in the amount of about 1,000 mg to about 15,000mg. Moreover, D’Agostino-1 does not teach an unrestricted diet comprising greater than 25% carbohydrate and protein and acutely or sub-chronic administration. 
D’Agostino-2 teaches a method of promoting ketosis or a method of suppressing appetite and/or promoting weight loss in a mammal, comprising administering a composition comprising a combination of a beta-hydroxybutyrate salt and 1,3-butanediol, ethyl acetoacetate, or ethyl beta-hydroxybutyrate, or a salt mixture and 1,3-butanediol, ethyl acetoacetate, or ethyl beta-hydroxybutyrate, see claims 11, 19, and 1-2. The mammal is a human, see claim 20. D’Agostino-2 teaches the ketone compounds are optionally administered at 2 grams, 4 grams, 5 grams, 6 grams, 7 grams, 8 grams, 9 grams, 10 grams, 11 grams, 12 grams, 13 grams, 14 grams, 15 grams among others, see page 7, lines 10-15. The teaching of 2 grams to 15 grams falls within the scope of the 1,000 mg to 15,000 mg claimed.  Moreover, D’Agostino-2 teaches This invention reduces hunger, supplies an alternative energy substrate to the brain (ketones) and confers a protein sparing effect that preserves skeletal muscle mass, see page 16, lines 15-17. The exemplified patient of Table 1 is healthy patient, see Example 1. Additionally, D’Agostino-2 teaches s. Furthermore, D’Agostino-2 teaches performance studies in rats, mice and human subjects have shown improved motor function, physical performance, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16. Lastly, D’Agostino-2 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17. The daily administration meets the limitation of chronic administration recited in claim 14 because the instant specification discloses the ketone supplement or the ketone diet may be administered chronically, for example that between about day and about days, see para [0066].
Zhao et al. teaches a standard carbohydrate-containing diet 10% fat, 70% carbohydrate, and 20% protein as evidenced by Zhao et al. see Methods Section. 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was filed to combine the method disclosed by D’Agostino-1 with the method set forth by D’Agostino-2 because each is taught by the prior art to be useful for the same purpose (i.e., improving physical performance, which falls within the scope of motor function). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together. The standard diet taught by D’Agostino-1 and the unrestricted diet taught by D’Agostino-2 can reasonably be construed as a non-ketogenic diet because the instant specification and claim 39 teach ketognic diet comprises greater than 25% carbohydrate and also because Zhao et al. teaches a standard carbohydrate-containing diet 10% fat, 70% carbohydrate, and 20% protein, see Methods Section. 
Furthermore, since D’Agostino-1 teaches a suitable single dose of the ketone ester  is a dose that is capable of preventing or alleviating (reducing or eliminating) a symptom in a patient when administered one or more times over a suitable time period and since D’Agostino-2 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17, one would have found it obvious to deliver the obvious combined method chronically or sub chronically with the expectation of improving physical performance.  
Applicant’s argument and Response to Applicant’s argument
Applicant argues that the instant application established that upon administration of such a composition to a subject, the subject's motor function and endurance improved significantly. As shown in Example 2 the ability of rats fed a standard diet (i.e., not on a ketogenic diet) supplemented with a once daily oral gavage with 1,3-butanediol acetoacetate diester and β-hydroxybutyrate mineral salt to stay on an accelerating rotating rod was compared with that of rats fed a standard diet supplemented with butanediol (BD), the ketone ester 1,3-butanediol-acetoacetate diester (KE), the ketone salt InventorsCsilla Ari D'Agostino et al.Attorney Docket No. 11001-017US1Application No. 16/087,302FiledSeptember 21, 2018Page7 of 13β-hydroxybutyrate mineral salt (KS), 1,3-butanediol-acetoacetate diester with a medium chain triglyceride oil (KEMCT), and β-hydroxybutyrate mineral salt with a medium chain triglyceride oil (KSMCT). The results demonstrate that motor function was significantly improved in one-year old rats tested on the rotarod, 30 minutes after a single gavage of supplement containing ketone ester with ketone salt or a ketone ester with MCT.

    PNG
    media_image1.png
    505
    821
    media_image1.png
    Greyscale

As can be seen by comparison of the height of the bars, the group of rats fed the standard diet supplemented with the composition (labelled KE+KS or KE+MCT) exhibited a marked improvement in motor function after 30 minutes relative to the rats fed the comparative compositions comprising the standard diet supplemented either by the ketone ester alone or the ketone salt/MCT mixture (labelled KE and KSMCT respectively). These results are unexpected in view of all the cited references, because the references do not suggest or contemplate the claimed compositions, much less the significantly greater improvement in motor function than comparative compositions comprising other ketone bodies. 
In response, the Examiner finds Applicant’s argument not persuasive. The Examiner does not dispute the fact that Fig 3 shows the group of rats fed the standard diet supplemented with the inventive ketone ester composition (labelled SD+KE) exhibited a marked improvement in motor function after both 24 hours and 7 days relative to the rats fed the comparative compositions comprising the standard diet supplemented either by the ketone salt alone or the ketone salt/MCT mixture (labelled SD+KS and SD+KSMCT respectively). However, the Examiner contends that the instant specification does not define what constitutes a standard diet and what constitutes KE supplement. Moreover, administration of a standard diet and a KE supplement is not cited in the instant claims. Furthermore, the claim broadly recites any subject that encompasses both human and animal. Moreover, assuming that the supplement containing the amount of ketone ester or the ketone salt is 1.25 g/kg of body weight of the rat for a total of 2.5 g/kg, the Examiner contends the asserted unexpected result is not commensurate in scope with the claim because oral administration, 1.25 g/kg ketone ester and ketone salt, and rat are not recited in the claim. Lastly, D’Agostino-1 teaches the therapeutic ketone ester enhanced physical activity, see Fig. 10 and D’Agostine-2 teaches the claimed ketone salt comprising β-hydroxybutyrate mineral salt in combination with MCT improves physical performance, Therefore, the combination of KE and KS taught by both of the D’Agostino-1 and D’Agostino-2 would reasonably be expected to improve physical activity (motor function) in a healthy subject in a non-ketogenic diet, i.e., standard diet with success when comparing with a the ketone salt alone or the ketone salt/MCT mixture (labelled SD+KS and SD+KSMCT respectively). Applicant has not shown the combination of KS and KE would not have been expected to improve physical performance (i.e., motor function). 
Applicant argues that D'Agostino-1 relates to the therapeutic use of ketone esters for seizure disorders, Alzheimer's disease and malignant brain cancer, which are associated with metabolic dysregulation. Abstract. D'Agostino-1 teaches that the effect of the ketone ester to, for example, increase the latency to seizure was due to the effect of AcAc and acetone, but not BHB. Page 6, lines 10-18. As acknowledged by the Examiner on page 6 of the Office Action mailed April 28, 2022, D'Agostino-1 does not teach a ketone salt comprising BHB mineral salt, let alone a combination of BHB with AcAc. So, at best, D'Agostino-1 merely teaches that AcAc can induce ketosis and has an effect of being able to increase latency to seizures.
In response, Applicant’s argument is not persuasive. D’Agostino-1 may well not teach β-hydroxytbutyrate mineral salt. However, D’Agostino-1 teaches that ketone ester is derived from acetoacetate can induce ketosis by elevating blood ketone levels and maintaining the elevated blood levels for several hours in a subject for protecting against central nervous system oxygen toxicity (CNS-OT). (See claims 15-17.) A person of ordinary skill in the art looking to enhance ketosis for improving physical performance would look into D’Agostino-2 because D’Agostino-2 teaches a method of promoting ketosis or a method of suppressing appetite and/or promoting weight loss in a mammal, comprising administering a composition comprising a combination of a beta-hydroxybutyrate salt and 1,3-butanediol, ethyl acetoacetate, or ethyl beta-hydroxybutyrate, or a salt mixture and 1,3-butanediol, ethyl acetoacetate, or ethyl beta-hydroxybutyrate, see claims 1, 2, 11, and 19. Therefore, a person of ordinary skill in the art would reasonably expect combining both methods would successfully improve physical performance by inducing ketosis. 
The same reasoning applies for Applicant’s argument with respect to D’Agostino-2.
Applicant argues that Zhao describes a ketogenic diet as a potential novel therapeutic intervention in amyotrophic lateral sclerosis (ALS) (see Zhao, title). Zhao compared mice placed on either a ketogenic diet or a standard rodent laboratory diet. The study demonstrated that a ketogenic diet alters the progression of the clinical and biological manifestations of mouse model of ALS (see Zhao, abstract). Zhao also describes benefits of using a ketogenic diet. 
Kesi describes nutritional ketosis induced by the ketogenic diet (KD) has therapeutic applications for many disease states. Kesi tested the effects of 28-day administration of five 
ketone supplements on blood glucose, ketones, and lipids in male Sprague-Dawley rats. The supplements included: BD, a sodium/potassium BHB mineral salt (BMS), MCT, BMS + MCT 1:1 mixture, and 1,3 butanediol acetoacetate diester (KE). Neither Zhao nor Kesi teaches or suggests a method of improving motor function in a healthy subject on a non-ketogenic diet by administering a composition comprising 1,3- butanediol acetoacetate diester and a ketone salt comprising p-hydroxybutyrate (PHB) mineral salt to improve motor function, as claimed. Accordingly, neither Zhao nor Kesi cures the deficiencies of Agostino-1, or D'Agostino- 2, alone or in combination. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, D’Agostino-1 teaches that therapeutic ketone ester such as 1,3-butanediol acetoacetate diester enhanced cognitive performance and physical performance, see Page 13, Fig. 10. D’Agostino-2 teaches performance studies in rats, mice and human subjects have shown improved motor function, physical performance, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16. D’Agostino-2 also teaches a combination comprising beta-hydroxybutyrate mineral salts and medium chain triglycerides in order to generate a unique blood ketone profile necessary for effectively entering therapeutic ketosis and enhance physical performance benefit from ketosis. (See Example 5.) A person of ordinary skill in the art would reasonably expect to successfully improve physical performance (motor function) by combining a composition comprising 1,3-butanediol acetoacetate diester as taught by D’Agostino-1 with the combination comprising beta-hydroxybutyrate mineral salts and medium chain triglycerides as taught D’Agostino-2. The teaching of Zhao is used to address the limitation of unrestricted diet comprising greater than 25% carbohydrate and protein, based on the total amount of calories consumed per day. The teaching of Kesi addresses the limitations of claims 6, 6, and 10. 


	





Claims 6, 9 and 10 remain rejected under 35 U.S.C. 103 as being un-patentable over D’Agostino et al. (WO2012/154837 A2) cited as “D’Agostino-1” in view of D’Agostino et al. (WO2014/153416A1) cited as “D’Agostino-2”,  Zhao et al. BMC Neurosci. 2006; 7: 29. Claims 1, as applied to claims 1, 2, 11, 14, 16-17, 36-37, and 39-40 in further view of Kesi et al., Nutr Metab (Lond). February 04, 2016; 13: 9.
	The teachings of “D’Agostino-1”, “D’Agostino-2”, and Zhao et al. has been discussed in the 103 rejections above. 
	“D’Agostino-1”, “D’Agostino-2”, and Zhao et al. collectively do not teach the βHB) mineral salt ketone salt comprises the sodium (Na+), potassium (K+), calcium (Ca2+), or magnesium (Mg2+) PHB) mineral salt, or a combination thereof, wherein the ketone salt comprises about 45% to about 55% of a solution and wherein the ketone salt comprises a 50% solution of 375 mg/g of PHB and 125 mg/g of sodium (Na+), potassium (K+), calcium (Cap+), magnesium (Mg2+), or a combination thereof salt.
	Kesi et al. teaches nutritional ketosis induced by the ketogenic diet (KD) has therapeutic applications for many disease states. We hypothesized that oral administration of exogenous ketone supplements could produce sustained nutritional ketosis without carbohydrate restriction, see Abstract. Moreover, Kesi et al. teaches the nutritional ketosis BMS is a novel agent (sodium/potassium- βHB mineral salt) supplied as a 50 % solution containing approximately 375 mg/g of pure βHB and 125 mg/g of sodium/potassium. Both KE and BMS were developed and synthesized with pharmaceutical grade MCT oil (~65 % caprylic triglyceride; 45 % capric triglyceride), see Methods section.
	It would have been prima facie obvious to one of ordinary skill in the art to modify the method of combined D’Agostino’s references to include the nutritional ketosis formulation taught by Kesi to give Applicant’s claimed method. One would have been motivated by the fact that Kesi et al. teaches a nutritional ketosis induced by the ketogenic diet (KD) to produce sustained nutritional ketosis without carbohydrate restriction comprising (sodium/potassium- βHB mineral salt) supplied as a 50 % solution containing approximately 375 mg/g of pure βHB and 125 mg/g of sodium/potassium. One would have reasonably expected said modified nutritional or supplemental ketosis composition to successfully improve physical performance. 
	


			
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, 14, 16-17, 36-37, and 39-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,842,767B2 in view of D’Agostino et al. (WO2012/154837 A2) cited as “D’Agostino-1” in view of D’Agostino et al. (WO2014/153416A1) cited as “D’Agostino-2”, and Zhao et al. BMC Neurosci. 2006; 7: 29.
The U.S. patent claims teach a  method of protecting against hyperoxia-induced oxidative stress comprising inducing mild ketosis in a subject in need of hyperbaric oxygen by administering a therapeutically effective dose of a ketone ester derived from acetoacetate in a sufficient amount to elevate blood β-hydroxybutyrate (BHB) and acetoacetate (AcAc) ketones and pO 2 levels in blood and maintain the elevated levels for about four (4) hours wherein BHB and AcAc ketones are elevated in the blood to a total amount of at least 1 mM, wherein administration of the ketone ester derived from acetoacetate does not increase pCO 2 in blood, and reduces superoxide anion production and thus the hyperoxia-induced oxidative stress in the subject, wherein the ketone ester derived from acetoacetate is administered at least 30 minutes prior to hyperbaric oxygen exposure, and wherein the ketone ester is administered with an unrestricted diet, see claim 6, wherein the ketone ester is a R,S-1,3-butanediol acetoacetate ester, claim 7. 
The U.S. patent claims do not teach motor function and improving strength and endurance wherein the subject is healthy and does not have neurodegenerative condition or traumatic condition. In addition, the U.S. patent claims do not teach chronical or sub-chronical administration and a ketone salt comprising β-hydroxybutyreate mineral salt in the amount of about 1,000 mg to about 15,000mg.
D’Agostino-1 teaches a method of protecting against central nervous system oxygen toxicity (CNS-OT) comprising inducing ketosis in a subject by administering a therapeutically effective dose of a ketone ester at a predetermined time period whereby administration of the ketone ester elevates blood ketone levels and maintains the elevated level for several hours. 
wherein the ketone ester is a R, S-1 ,3-butanediol acetoacetate ester, see claims 15, wherein predetermined time is at least 30 minutes prior to potential hyperbaric oxygen (HBO2) exposure, see claim 19. The teaching of administration at least 30 minutes prior to potential hyperbaric oxygen meets the limitation of healthy subject. Moreover, the subject of D’Agostino-1 is considered a subject not on a ketogenic diet (non-ketogenic diet). R, S-1 ,3-butanediol acetoacetate ester is the claimed elected compound. D’Agostino-1 teaches the ketone ester increases in the blood, see Table 1. The subject taught by D’Agostino-1 is a subject that does not have a traumatic condition.  Moreover, D’Agostino-1 teaches the ketone ester is selected from the group consisting of R, S-1 ,3-butanediol acetoacetate monoester; R, S-1 ,3-butanediol acetoacetate diester; and combinations thereof., see claim 19. The combination of both R, S-1 ,3-butanediol acetoacetate monoester; R, S-1 ,3-butanediol acetoacetate diester reads on claim 2. D’Agostino-1 additionally teaches that therapeutic ketone ester enhanced cognitive performance and physical performance, see Page 13, Fig. 10. The subject of the prior art is an adult, see Material and surgical procedures section. D’Agostino-1 teaches the data suggests that the anticonvulsant benefits of fasting and the KD are conferred with KE, even in rats eating a standard (carbohydrate-containing) diet ad libitum, see page 28, lines 1-9. D’Agostino-1 teaches a suitable single dose size is a dose that is capable of preventing or alleviating (reducing or eliminating) a symptom in a patient when administered one or more times over a suitable time period, see page 11, lines 20-22.
D’Agostino-2 teaches a method of promoting ketosis or a method of suppressing appetite and/or promoting weight loss in a mammal, comprising administering a composition comprising a combination of a beta-hydroxybutyrate salt and 1,3-butanediol, ethyl acetoacetate, or ethyl beta-hydroxybutyrate, or a salt mixture and 1,3-butanediol, ethyl acetoacetate, or ethyl beta-hydroxybutyrate, see claims 11, 19, and 1-2. The mammal is a human, see claim 20. D’Agostino-2 teaches the ketone compounds are optionally administered at 2 grams, 4 grams, 5 grams, 6 grams, 7 grams, 8 grams, 9 grams, 10 grams, 11 grams, 12 grams, 13 grams, 14 grams, 15 grams among others, see page 7, lines 10-15. The teaching of 2 grams to 15 grams falls within the scope of the 1,000 mg to 15,000 mg claimed.  Moreover, D’Agostino-2 teaches This invention reduces hunger, supplies an alternative energy substrate to the brain (ketones) and confers a protein sparing effect that preserves skeletal muscle mass, see page 16, lines 15-17. The exemplified patient of Table 1 is healthy patient, see Example 1. Additionally, D’Agostino-2 teaches s. Furthermore, D’Agostino-2 teaches performance studies in rats, mice and human subjects have shown improved motor function, physical performance, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16. Lastly, D’Agostino-2 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17. The daily administration meets the limitation of chronic administration recited in claim 14 because the instant specification discloses the ketone supplement or the ketone diet may be administered chronically, for example that between about day and about days, see para [0066].
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was filed to combine the method disclosed by the U.S. patent with the method set forth by D’Agostino-2 because each is taught by the prior art to be useful for the same purpose (i.e., improving physical performance, which falls within the scope of motor function). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and also because D’Agostino-1 teaches the ketone esters can be used for improving physical performance.  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together. The standard diet taught by D’Agostino-1 and the unrestricted diet taught by D’Agostino-2 can reasonably be construed as a non-ketogenic diet because the instant specification and claim 39 teach ketognic diet comprises greater than 25% carbohydrate and also because Zhao et al. teaches a standard carbohydrate-containing diet 10% fat, 70% carbohydrate, and 20% protein, see Methods Section. 
Furthermore, since D’Agostino-1 teaches a suitable single dose of the ketone ester  is a dose that is capable of preventing or alleviating (reducing or eliminating) a symptom in a patient when administered one or more times over a suitable time period and since D’Agostino-2 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17, one would have found it obvious to deliver the obvious combined method chronically or sub chronically with the expectation of improving physical performance.  
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that the ‘767 patent is silent with regards to improving motor function in a healthy subject in a non-ketogenic diet. 
In response, Applicant’s argument is not persuasive. It may well be true that the ‘767 patent does not teach improving physical performance. However, D’Agostino-1 which is the grand parent application of the ‘767, claims the same compound and the same method. D’Agostino-1 teaches that therapeutic ketone ester such as 1,3-butanediol acetoacetate diester enhanced cognitive performance and physical performance, see Page 13, Fig. 10. D’Agostino-2 teaches performance studies in rats, mice and human subjects have shown improved motor function, physical performance, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16. D’Agostino-2 also teaches a combination comprising beta-hydroxybutyrate mineral salts and medium chain triglycerides in order to generate a unique blood ketone profile necessary for effectively entering therapeutic ketosis and enhance physical performance benefit from ketosis. (See Example 5.) A person of ordinary skill in the art would reasonably expect to successfully improve physical performance (motor function) by combining a composition comprising 1,3-butanediol acetoacetate diester as taught by the ‘767 patent which is the same as D’Agostino-1 with the combination comprising beta-hydroxybutyrate mineral salts and medium chain triglycerides as taught D’Agostino-2.

Claims 1, 2, 11, 14, 16-17, 36-37, and 39-40 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-15 of U.S. Patent No. 9,795,580 and claims 1-18 of U.S. Patent No. 9,364,456 in view of D’Agostino et al. (WO2012/154837 A2) cited as “D’Agostino-1” in view of D’Agostino et al. (WO2014/153416A1) cited as “D’Agostino-2”, and Zhao et al. BMC Neurosci. 2006; 7: 29. Although the claims at issue are not identical, they are not patentably distinct from each other.
Both U.S. patent claims teach a method of treating Angelman Syndrome (AS) and increasing cognitive function and motor function in a subject with Angelman Syndrome (AS) in subject with Angelman Syndrome in a subject, comprising inducing ketosis in the subject by administering a therapeutically effective amount of a ketone ester to the subject, wherein the ketone ester is a R,S-1,3-butanediol acetoacetate ester, wherein the ketone ester is R,S-1,3-butanediol acetoacetate monoester.
Both U.S. patent claims do not teach improving strength endurance wherein the subject is healthy and does not have neurodegenerative condition or traumatic condition. In addition, the U.S. patent claims do not teach chronical or sub-chronical administration and a ketone salt comprising β-hydroxybutyreate mineral salt in the amount of about 1,000 mg to about 15,000mg.
D’Agostino-1 teaches a method of protecting against central nervous system oxygen toxicity (CNS-OT) comprising inducing ketosis in a subject by administering a therapeutically effective dose of a ketone ester at a predetermined time period whereby administration of the ketone ester elevates blood ketone levels and maintains the elevated level for several hours. 
wherein the ketone ester is a R, S-1 ,3-butanediol acetoacetate ester, see claims 15, wherein predetermined time is at least 30 minutes prior to potential hyperbaric oxygen (HBO2) exposure, see claim 19. The teaching of administration at least 30 minutes prior to potential hyperbaric oxygen meets the limitation of healthy subject. Moreover, the subject of D’Agostino-1 is considered a subject not on a ketogenic diet (non-ketogenic diet). R, S-1 ,3-butanediol acetoacetate ester is the claimed elected compound. D’Agostino-1 teaches the ketone ester increases in the blood, see Table 1. The subject taught by D’Agostino-1 is a subject that does not have a traumatic condition.  Moreover, D’Agostino-1 teaches the ketone ester is selected from the group consisting of R, S-1 ,3-butanediol acetoacetate monoester; R, S-1 ,3-butanediol acetoacetate diester; and combinations thereof., see claim 19. The combination of both R, S-1 ,3-butanediol acetoacetate monoester; R, S-1 ,3-butanediol acetoacetate diester reads on claim 2. D’Agostino-1 additionally teaches that therapeutic ketone ester enhanced cognitive performance and physical performance, see Page 13, Fig. 10. The subject of the prior art is an adult, see Material and surgical procedures section. D’Agostino-1 teaches the data suggests that the anticonvulsant benefits of fasting and the KD are conferred with KE, even in rats eating a standard (carbohydrate-containing) diet ad libitum, see page 28, lines 1-9. D’Agostino-1 teaches a suitable single dose size is a dose that is capable of preventing or alleviating (reducing or eliminating) a symptom in a patient when administered one or more times over a suitable time period, see page 11, lines 20-22.
D’Agostino-2 teaches a method of promoting ketosis or a method of suppressing appetite and/or promoting weight loss in a mammal, comprising administering a composition comprising a combination of a beta-hydroxybutyrate salt and 1,3-butanediol, ethyl acetoacetate, or ethyl beta-hydroxybutyrate, or a salt mixture and 1,3-butanediol, ethyl acetoacetate, or ethyl beta-hydroxybutyrate, see claims 11, 19, and 1-2. The mammal is a human, see claim 20. D’Agostino-2 teaches the ketone compounds are optionally administered at 2 grams, 4 grams, 5 grams, 6 grams, 7 grams, 8 grams, 9 grams, 10 grams, 11 grams, 12 grams, 13 grams, 14 grams, 15 grams among others, see page 7, lines 10-15. The teaching of 2 grams to 15 grams falls within the scope of the 1,000 mg to 15,000 mg claimed.  Moreover, D’Agostino-2 teaches This invention reduces hunger, supplies an alternative energy substrate to the brain (ketones) and confers a protein sparing effect that preserves skeletal muscle mass, see page 16, lines 15-17. The exemplified patient of Table 1 is healthy patient, see Example 1. Additionally, D’Agostino-2 teaches s. Furthermore, D’Agostino-2 teaches performance studies in rats, mice and human subjects have shown improved motor function, physical performance, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16. Lastly, D’Agostino-2 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17. The daily administration meets the limitation of chronic administration recited in claim 14 because the instant specification discloses the ketone supplement or the ketone diet may be administered chronically, for example that between about day and about days, see para [0066].
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was filed to combine the method disclosed by both of the U.S. patent with the method set forth by D’Agostino-2 because each is taught by the prior art to be useful for the same purpose (i.e., improving physical performance, which falls within the scope of motor function). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and also because D’Agostino-1 teaches the ketone esters can be used for improving physical performance.  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together. The standard diet taught by D’Agostino-1 and the unrestricted diet taught by D’Agostino-2 can reasonably be construed as a non-ketogenic diet because the instant specification and claim 39 teach ketognic diet comprises greater than 25% carbohydrate and also because Zhao et al. teaches a standard carbohydrate-containing diet 10% fat, 70% carbohydrate, and 20% protein, see Methods Section. 
Furthermore, since D’Agostino-1 teaches a suitable single dose of the ketone ester  is a dose that is capable of preventing or alleviating (reducing or eliminating) a symptom in a patient when administered one or more times over a suitable time period and since D’Agostino-2 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17, one would have found it obvious to deliver the obvious combined method chronically or sub chronically with the expectation of improving physical performance.  
Applicant argument with respect to the double patenting rejections as not being obvious for the same reason discussed in the remark of the 103-rejection set forth above is not persuasive for the same reason outlined in Applicant’s argument and Response to Applicant’s argument Section above.  
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that the ‘580 patent and the ‘456 patent are silent with regards to improving motor function in a healthy subject in a non-ketogenic diet. 
In response, Applicant’s argument is not persuasive. It may well be true that the ‘580 patent and the ‘456 patent do not teach improving physical performance. However, D’Agostino-1 teaches the same compound (i.e. 1,3-butanediol acetoacetate diester) as taught by the ‘580 patent and the ‘456 patent. D’Agostino-1 teaches that therapeutic ketone ester such as 1,3-butanediol acetoacetate diester enhanced cognitive performance and physical performance, see Page 13, Fig. 10. D’Agostino-2 teaches performance studies in rats, mice and human subjects have shown improved motor function, physical performance, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16. D’Agostino-2 also teaches a combination comprising beta-hydroxybutyrate mineral salts and medium chain triglycerides in order to generate a unique blood ketone profile necessary for effectively entering therapeutic ketosis and enhance physical performance benefit from ketosis. (See Example 5.) A person of ordinary skill in the art would reasonably expect to successfully improve physical performance (motor function) by combining a composition comprising 1,3-butanediol acetoacetate diester as taught by 1,3-butanediol acetoacetate diester which is the same taught by D’Agostino-1 with the combination comprising beta-hydroxybutyrate mineral salts and medium chain triglycerides as taught D’Agostino-2.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/Primary Examiner, Art Unit 1628